Citation Nr: 0841927	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-05 296	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension payments in the amount of 
$19,238.00.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) in Fort Snelling, Minnesota.  By that decision, the 
DMC's Committee on Waivers and Compromises (COWC) denied 
waiver of recovery of an overpayment of nonservice-connected 
pension benefits.


FINDINGS OF FACT

1.  The veteran was notified of overpayment indebtedness by a 
letter dated January 24, 2006.

2.  The veteran's request for a waiver was received over 180 
days after the notice of indebtedness, on August 17, 2006.


CONCLUSION OF LAW

The veteran's request for waiver of the overpayment 
indebtedness was not timely filed.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal in this case is the veteran's entitlement 
to waiver of recovery of an overpayment of nonservice-
connected pension benefits.  Recovery of  overpayment 
indebtedness, for other than a loan guaranty, shall be waived 
if there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 C.F.R. § 1.963(a) (2008).

For a notice of indebtedness issued on or after April 1, 
1983, a request for waiver of the indebtedness shall only be 
considered if made within 180 days following the date of 
notice.  The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the COWC 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. 
§ 5302 (West 2002).

In this case, the veteran was notified on December 28, 2005, 
that, due to the receipt of excess income from the Social 
Security Administration, his VA pension benefits had been 
stopped.  The veteran was notified that the adjustment in 
benefits resulted in an overpayment of benefits and was 
informed that he would be notified shortly of the exact 
amount of the overpayment.  On January 9, 2006, the veteran 
was sent a letter notifying him of the amount of overpayment 
indebtedness ($19,238.00), the right to request a waiver, and 
the 180-day time limit for requesting a waiver.  That letter 
was sent to an incorrect address.  The notice of indebtedness 
was resent to the veteran's correct address on January 24, 
2006.

The veteran's request for waiver of overpayment indebtedness 
was received on August 17, 2006.  A review of the claims 
folders shows no documents that could be construed as a 
request for waiver prior to August 17, 2006.

(The Board notes that the veteran did not disagree with the 
creation of the overpayment or the amount of the overpayment.  
Thus, waiver of the overpayment is the only issue before the 
Board.)

By a March 2006 decision, the COWC denied the veteran's 
request for waiver of recovery of an overpayment on the basis 
of the untimely waiver request.  This determination pointed 
out that in the prior DMC letters to the veteran, he was 
notified of the amount of his debt and informed of his right 
to request information regarding the specifics of obtaining a 
waiver of recovery of that debt.  In a December 2006 
statement of the case, it was noted that there was no 
evidence to show a delay in submitting a waiver request due 
to an error by VA or the postal authorities.

Ultimately, the evidence of record shows that the veteran's 
request for waiver of overpayment was not received until 
August 17, 2006--over 200 days after the DMC's January 24, 
2006 letter notifying him of the overpayment indebtedness and 
informing him of his right to request a waiver.  The law and 
regulations cited above require that such a request must be 
made within 180 days of the date of that notice.  Thus, the 
veteran's request for waiver of overpayment indebtedness was 
not timely, and as a matter of law, may not be considered.

In his notice of disagreement and appeal, the veteran 
contends that he submitted a request for waiver within the 
180-day time limit.  He believes VA misplaced the waiver that 
he filed.  Other than his statements saying so, the veteran 
has not submitted any evidence that he did file a waiver 
within 180 days of the notice of indebtedness and there is no 
indication in the claims folders of such a request.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
under which it is presumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity of VA's administrative process.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992)).  The veteran's statements, 
standing alone, are not the type of clear evidence to the 
contrary that is sufficient to rebut the presumption of 
regularity.  Id.

In the veteran's case, no clear evidence to the contrary has 
been presented to rebut the presumption of regularity.  For 
example, although the claims folders reflect that the United 
States Postal Service returned the initial notification 
letter as undeliverable, such was not the case for the notice 
letter dated January 24, 2006.  Of record is a certification 
dated in October 2006 from the Chief of Operations that a 
demand letter with the notice of rights was sent to the 
appellant on January 24, 2006, and the letter was not 
returned due to an incorrect address.  As such, the Board 
presumes that the January 24, 2006 notice letter regarding 
the overpayment, and means by which he could apply for a 
waiver, was sent to the veteran, included the necessary 
attachments, and was received by him.  (He has not argued 
that it was not received.)  Moreover, the Board presumes that 
the absence from the claims folders of an earlier-filed 
waiver request reflects that one was not filed.

Lastly, the Court has held that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) are not applicable to cases 
pertaining to the timeliness of waiver requests.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  This is so because 
the relevant provisions to this issue are found in chapter 53 
or title 38 of the United States Code, which contains its own 
notice provisions.  Id.  (The Court upheld its holding in 
Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 
(2007).)

In sum, as the veteran's waiver request was not timely filed, 
the request may not be considered and the appeal must be 
denied.  


ORDER

The veteran's request for waiver of recovery of an 
overpayment of VA nonservice-connected pension benefits was 
not timely; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


